ORDER

PER CURIAM.
Ernestine Washington (“Appellant”) appeals from a judgment of modification of a modified decree of dissolution of her marriage with Respondent. Appellant raises three points on appeal. In her first and second points on appeal, Appellant contends that the trial court lacked personal jurisdiction because the affidavit and testimony of the special process server demonstrated non-compliance with Rule 54.20 and Section 452.455 RSMo (2000). In her third point on appeal, Appellant contends that the trial court lacked personal jurisdiction because the judgment of modification was entered upon a motion to modify the decree and not upon the “amended” motion to modify or the petition referenced in the special process server’s affidavit. We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We affirm the judgment of the trial court pursuant to Rule 84.16(b).